t c summary opinion united_states tax_court carlos martinez olivio petitioner v commissioner of internal revenue respondent docket no 311-07s filed date carlos martinez olivio pro_se steven d tillem and maria t stabile for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his cousin whether petitioner is entitled to an earned_income_tax_credit and whether petitioner is entitled to a child_tax_credit background the parties have stipulated some facts which we incorporate herein when he petitioned the court petitioner resided in new york during petitioner turned years old he worked in a garage in new york city he lived in an apartment in new york city with his mother grandmother grandfather sister and cousin m m who was years old m m ’s parents lived in the dominican republic petitioner was the only one in his household who had a job in addition to contributing to the household expenses petitioner paid for most of m m ’s personal expenses including school supplies clothing and a trip to santo domingo for the child to visit his parents the court uses initials when referring to a minor child rule a for taxable_year petitioner timely filed his income_tax return as a head_of_household petitioner claimed his mother and m m as dependents and also claimed the earned_income_tax_credit and the child_tax_credit in the notice_of_deficiency respondent disallowed both of petitioner’s claimed dependency_exemption deductions the earned_income_credit and the child_tax_credit and determined petitioner’s filing_status to be single rather than head_of_household thus determining a dollar_figure deficiency in his federal_income_tax before trial respondent conceded the dependency_exemption for petitioner’s mother and also conceded petitioner’s filing_status as head_of_household dependency_exemption discussion a taxpayer is entitled to claim a dependency_exemption only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child is defined as the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 because he is petitioner’s cousin m m is not a qualifying_child within the meaning of sec_152 an individual who is not a qualifying_child may still under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount dollar_figure for c who receives over one-half of his support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 lists eight types of qualifying relationships seven of which involve various familial relationships that do not include cousins sec_152 a - g the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs a taxpayer maintains a household if he or she furnishes more than one-half of the household’s expenses see sec_2 revrul_64_41 c b part respondent has conceded that petitioner qualifies for head_of_household status and thereby has effectively conceded that petitioner maintained the household for there is no dispute that m m occupied the household for all of accordingly m m satisfies the qualifying relationship_test pursuant to sec_152 in addition we conclude that petitioner provided over one- half of m m ’s support for as suggested by the previous discussion in conceding that petitioner qualifies for head_of_household filing_status respondent has effectively conceded that petitioner provided over one-half of the household’s expenses m m as a member_of_the_household is considered to have received an equal part of these contributions as his support see 46_tc_446 affd per curiam 378_f2d_32 5th cir moreover we have found that petitioner paid for most of m m’s personal expenses finally respondent does not contend and the record does not suggest that m m ’s income for was dollar_figure or more as previously discussed m m was not a qualifying_child of petitioner respondent does not contend and the record does not suggest that he was a qualifying_child of any other taxpayer for we conclude that for m m was a qualifying_relative of petitioner within the meaning of sec_152 and thus petitioner’s dependent under sec_152 accordingly petitioner is entitled to a dependency_exemption deduction for m m for earned_income_credit sec_32 permits an eligible_individual to claim an earned_income_credit against his income_tax_liability an eligible_individual is defined in sec_32 as either any individual who has a qualifying_child for the taxable_year or any other individual who does not have a qualifying_child for the taxable_year if the individual’s principal_place_of_abode is in the united_states for more than one-half of the taxable_year the individual is between and years old before the end of the taxable_year and the individual is not a dependent for whom a deduction is allowable under sec_151 to another taxpayer as discussed above petitioner did not have a qualifying_child for taxable_year moreover during the year at issue petitioner turned years old and so did not meet the age requirement of sec_32 therefore petitioner does not qualify for the earned_income_credit respondent’s determination on this issue is sustained child_tax_credit sec_24 allows a tax_credit for each qualifying_child of a taxpayer for this purpose a qualifying_child means an individual under age who is a qualifying_child of the taxpayer as defined in sec_152 sec_24 as discussed above m m is not a qualifying_child of petitioner under sec_152 therefore petitioner is not entitled to the child_tax_credit for m m for taxable_year respondent’s determination on this issue is sustained to reflect the foregoing and concessions by respondent decision will be entered under rule
